United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bristol, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1707
Issued: April 29, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On September 12, 2019 appellant filed a timely appeal from an April 5, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees ’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 2
ISSUE
The issue is whether appellant has met her burden of proof to establish a right inguinal
hernia causally related to the accepted factors of her federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the April 5, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

FACTUAL HISTORY
On June 20, 2018 appellant, then a 49-year-old rural carrier, filed a traumatic injury claim
(Form CA-1) alleging that on July 11, 2017 she suffered a right groin rupture and developed a
hernia from continuously lifting and moving items while in the performance of duty. On the
reverse side of the claim form the employing establishment indicated that she returned to work on
August 28, 2017. It noted that appellant had completed a Form CA-1 in July 2017, but it was
incorrectly entered into the system. The employing establishment also noted that she underwent
surgery on August 9, 2017, but sought follow-up medical treatment for constant pain.
A July 11, 2017 medical record indicated that appellant saw Dr. Charlene Karls, an
osteopath Board-certified in family medicine, for a medical examination related to a right inguinal
hernia.
In a June 5, 2018 duty status report (Form CA-17), Dr. Karls indicated that appellant’s
injury occurred when appellant was lifting heavy boxes and experienced abdominal pain. She
noted that appellant had been experiencing right groin pain since her August 2017 hernia repair.
Dr. Karls’ clinical findings included groin tenderness. She opined that appellant’s injury caused
her groin pain. Dr. Karls concluded that appellant could return to work on a full-time basis.
In a June 25, 2018 letter, the employing establishment suggested that appellant’s workplace
incident was an occupational disease rather than a traumatic injury.
In a June 28, 2018 development letter, OWCP informed appellant that additional evidence
was required to establish her claim. It advised her of the type of factual and medical evidence
necessary and attached a questionnaire for her completion. OWCP afforded appellant 30 days to
submit the requested evidence.
In a July 23, 2018 statement, appellant responded that she had felt cramping shortly after
she was involved in a motor vehicle accident in her mail truck which had rolled over onto its side.
Following the accident she continued to lift heavy boxes daily, and over time her cramping
worsened. After a particular day in June 2017, appellant lifted seven boxes, five of which were
very heavy, and her cramping worsened so she made an appointment with a physician. She noted
that over time she began to feel a bulge in her abdomen. Appellant saw a physician on July 11,
2017 and was referred to a surgeon. She clarified that her injury was an occupational disease.
A July 26, 2018 document containing an illegible signature from a care provider indicated
that appellant was seen on July 25, 2017 for a right inguinal hernia evaluation. Appellant explained
to the provider that she experienced cramping in her right inguinal area. She had also explained
that she was a mail carrier and engaged in a fair amount of heavy lifting. Appellant’s physical
examination revealed a small bulge in her right inguinal area and a right inguinal area small
reducible hernia was noted. On August 9, 2017 she underwent a right inguinal hernia repair.
By decision dated August 10, 2018, OWCP denied appellant’s occupational disease claim
finding that the evidence of record failed to establish a causal relationship between her diagnosed
conditions and her accepted factors of federal employment.

2

On September 8, 2018 appellant requested an oral hearing before an OWCP hearing
representative.
At the January 24, 2019 oral hearing, appellant testified that she had not gone to the hospital
after her motor vehicle accident on December 20, 2015 because it occurred during the busy season.
She noted that she sustained bruising in her groin area, but her hernia bulge had not developed
until later. Appellant indicated that on a daily basis she lifted 7 mail trays, each weighing
approximately 32 pounds, in addition to lifting 25 packages, 10 of which were heavy. She noted
that after her August 9, 2017 surgery that she had missed 15 days of work and returned to lightduty work for 30 days before resuming full-time regular-duty work.
In a February 8, 2019 letter, Dr. Karls noted that appellant had a hernia, which was
diagnosed on July 11, 2017 and that she indicated that appellant underwent hernia repair surgery
on August 9, 2017. She noted that a hernia is a condition where part of an organ is displaced and
protrudes through the wall of the cavity in which it is contained. Dr. Karls explained that appellant
performed heavy lifting as a part of her job, and opined that heavy lifting can strain the body and
may cause a hernia or aggravate one that has been repaired.
In an undated letter, appellant indicated that the letter from her physician regarding her
hernia should prove the fifth element of causal relationship and, therefore, establish her claim.
On April 5, 2019 OWCP’s hearing representative affirmed OWCP’s August 10, 2018
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury. 4 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

3

condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee. 6
Causal relationship is a medical question, which generally requires rationalized medical
opinion evidence to resolve the issue. 7 A physician’s opinion on whether there is a causal
relationship between the diagnosed condition and the implicated employment factors must be
based on a complete factual and medical background. 8 Additionally, the physician’s opinion must
be expressed in terms of a reasonable degree of medical certainty, and must be supported by
medical rationale, explaining the nature of the relationship between the diagnosed condition and
appellant’s specific employment factors. 9
ANALYSIS
The Board finds that the case is not in posture for decision.
In support of her claim, appellant submitted a July 11, 2017 medical report from Dr. Karls
who noted a right inguinal hernia. Dr. Karls’ June 5, 2018 Form CA-17 report indicated that
appellant’s injury occurred when she was lifting heavy boxes and experienced abdominal pain.
She also indicated that appellant had been experiencing right groin pain since her August 2017
hernia repair.
Dr. Karls offered a proper history of injury and an opinion regarding causal relationship in
her February 8, 2019 letter. She noted that appellant’s right inguinal hernia was diagnosed on
July 11, 2017 and she indicated that appellant had undergone surgery for a hernia repair on
August 9, 2017. Dr. Karls noted the specific employment duties including frequency of lifting and
associated weights and explained that a hernia was a condition where part of an organ was
displaced and protruded through the wall of the cavity in which it is contained. She noted that
appellant performed heavy lifting as a part of appellant’s job and opined that heavy lifting can
strain the body and may cause a hernia or aggravate one that has been repaired.
The Board finds that, while Dr. Karls’ February 8, 2019 medical report is not fully
rationalized, it is relevant evidence in support of appellant’s claim as it explains the physiological
process by which appellant’s accepted factors of federal employment could have resulted in the
claimed right inguinal hernia. 10 Furthermore, Dr. Karls’ opinion is based upon a complete factual
history and medical background. The Board notes that proceedings under FECA are not
adversarial in nature and OWCP is not a disinterested arbiter. 11 Although the medical report by
6

R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
7

See A.L., Docket No. 19-1122 (issued January 7, 2020); Robert G. Morris, 48 ECAB 238 (1996).

8

M.V., Docket No. 18-0884 (issued December 28, 2018); Victor J. Woodhams, supra note 6.

9

Id.

10

See E.G., Docket No. 19-1296 (issued December 18, 2019).

11

See B.B., Docket No. 18-1321 (issued April 5, 2019).

4

Dr. Karls is alone insufficient to meet appellant’s burden of proof to establish her claim, it does
raise an uncontroverted inference between the diagnosed right inguinal hernia and the accepted
factors of appellant’s federal employment sufficient to require OWCP to further develop the
claim.12
On remand OWCP shall prepare a statement of accepted facts and refer appellant to an
appropriate Board-certified specialist for a second opinion examination and an evaluation
regarding whether she sustained a medical condition due to the accepted factors of her federal
employment. Following any necessary further development, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the April 5, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: April 29, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board
Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board
Janice B. Askin, Judge
Employees’ Compensation Appeals Board

12

Supra note 10.

5

